DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for “object detection” in which several processing steps are carried out on a data set. This judicial exception is not integrated into a practical application because the additionally cited elements amount to generically recited computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generically recited computer elements (“computer implemented method”) or recite only extra solution activity of data input without recitation of specific structure or methodology for its acquisition beyond merely inputting the data to be processed (“determining, for a plurality of time steps, for each grid cell, a plurality of respective radar detection data”).
Claim 2 expands somewhat on the extra solution activity of data gathering by adding “receiving radar sensor data for each time step from a radar sensor provided on a vehicle”.  However, this still amounts to extra solution activity of mere data gathering as the method is still just receiving this as an input to its processing steps.
Additional claims recite further data processing steps (such as fusing, reducing, converting, and concatenating) which do not add any meaningful additional elements to the judicial exception of an abstract idea.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gowaikar (US 2020/0175315 having a provisional filing date of Nov. 30, 2018).

Claim 1: Gowaikar discloses A computer implemented method (para 0032, gif 2 “on-board computer (OBC)) for object detection, the method comprising:
determining a grid comprising a plurality of grid cells (para 0040-0042);
determining, for a plurality of time steps, for each grid cell, a plurality of respective radar detection data, each radar detection data indicating a plurality of radar properties (para 0010, 0040-0042);
determining, for each time step (para 0048), a respective radar map indicating a pre-determined radar map property in each grid cell (para 0039, 0044, 0045)
converting the respective radar detection data of the plurality of grid cells for the plurality of time steps to a point representation of pre-determined first dimensions (para 0010, 0040-0042)
converting the radar maps to a map representation of pre-determined second dimensions, wherein the pre-determined first dimensions and the pre-determined second dimensions are at least partially identical (para 0044-0055, 0072);
concatenating the point representation and the map representation to obtain concatenated data (para 0054, 0055, 0073); and
carrying out object detection based on the concatenated data (fig 5 element 508, para 0055 “The features from both branches are concatenated, and the new tensor (representing the concatenated frame) is run through a set of new convolutional layers before running the resulting representation through an object detection algorithm module (e.g., single shot detection (SSD)) to arrive at the final object detections”, para 0074)

Claim 2: Gowaikar discloses receiving radar sensor data for each time step from a radar sensor provided on a vehicle (para 0032, 0040-0042; and
preprocessing the radar sensor data to remove an effect of a change in location of the vehicle (para 0047); wherein the radar detection data and the radar maps are determined based on the preprocessed radar sensor data (para 0040-0042, 0044, 0045)

Claim 3: Gowaikar discloses for each time step, the radar sensor data is preprocessed to remove the effect of the change in location of the vehicle based on the radar sensor data of the time step and radar sensor data of a pre-determined number of previous time steps preceding the time step (para 0047)

Claim 4: Gowaikar discloses for each time step, the respective radar map comprises a motion map indicating a probability of existence of a radar point detection at a next time step (para 0040-0042, 0044, 0045)

Claim 5: Gowaikar discloses  for each time step, the respective radar map comprises a positional uncertainty map indicating a positional uncertainty at the respective time step (para 0040-0042, 0044, 0045)

Claim 6: Gowaikar discloses for each time step, the respective radar map comprises an occupancy map indicating static object contours (para 0040-0042, 0044, 0045, 0049)

Claim 7: Gowaikar discloses converting the respective radar detection data of the plurality of grid cells for the plurality of time steps to the point representation of pre-determined first dimensions comprises reducing a dimension of points in each cell (para 0040-0042, 0044-0055, 0072)

Claim 8: Gowaikar discloses reducing the dimension of points comprises max pooling (para 0040-0042, 0044-0055, 0072)

Claim 9: Gowaikar discloses wherein the grid comprises a pre-determined height and a pre-determined width (para 0040-0042, 0050)
the point representation comprises a four-dimensional point tensor, a first dimension of the point tensor corresponds to the number of the plurality of time steps, a second dimension of the point tensor corresponds to the height of the grid, a third dimension of the point tensor corresponds to the width of the grid (para 0040-0042, 0050),
the map representation comprises a four-dimensional map tensor, a first dimension of the map tensor corresponds to the number of the plurality of time steps, a second dimension of the map tensor corresponds to the height of the grid, and a third dimension of the map tensor corresponds to the width of the grid (para 0040-0042, 0050)

Claim 10: Gowaikar discloses the concatenated data comprises a four-dimensional concatenated tensor, a first dimension of the concatenated tensor corresponds to the number of the plurality of time steps, a second dimension of the concatenated tensor corresponds to the height of the grid, a third dimension of the concatenated tensor corresponds to the width of the grid, and a fourth dimension of the concatenated tensor corresponds to the sum of a fourth dimension of the point tensor and a fourth dimension of the map tensor (para 0048-0050, 0054, 0055, 0073, 0074) and

Claim 11: Gowaikar discloses reducing the dimension of the concatenated data to get time fused data (para 0048-0050, 0054, 0055, 0073, 0074) and wherein
the time fused data comprises a three-dimensional time fused tensor, a first dimension of the time fused tensor corresponds to the height of the grid, a second dimension of the time fused tensor corresponds to the width of the grid, a third dimension of the time fused tensor corresponds to the sum of a fourth dimension of the point tensor and a fourth dimension of the map tensor (para 0048-0050, 0054, 0055, 0073, 0074) and
object detection is carried out based on the time fused data (fig 5 element 508, para 0055 “The features from both branches are concatenated, and the new tensor (representing the concatenated frame) is run through a set of new convolutional layers before running the resulting representation through an object detection algorithm module (e.g., single shot detection (SSD)) to arrive at the final object detections”, para 0074)

Claim 12: Gowaikar discloses reducing the dimension of the concatenated data comprises using a 3D convolution (para 0054, 0055, 0063)

Claim 13: Gowaikar discloses reducing the dimension of the concatenated data comprises using a recurrent network (para 0032, 0051, 0054, 0055, 0057, 0063)

Claim 14: Gowaikar discloses A computer system comprising a plurality of computer hardware components configured to carry out the computer implemented method of claim 1 (para 0010)

Claim 15: Gowaikar discloses A non-transitory computer readable medium comprising instructions for carrying out the computer implemented method of claim 1 (para 0014)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648